Atkinson, J.
1. When this ease was before the Supreme Court on a former occasion, it was ruled: “Where one convicted of murder has made a motion for a new trial, and the same is set for hearing in a county other than that in which the trial was had, and the defendant offers and the court allows an amendment to the motion, setting up that certain witnesses residing in the county in which the case was tried know facts which are material to his case and refuse to testify thereto voluntarily by affidavit or otherwise, and that such testimony is newly discovered, all of which is supported by proper affidavits, it is error for the court to refuse to grant the motion of the defendant, contained in such amendment, that the court continue the hearing and afford him its aid in procuring the desired testimony. Civil Code §§ 5918 and 5919 do not apply to the case above outlined.” Thompson v. State, 138 Ga. 267 (75 S. E. 357). Held, that the ruling so' announced is not to be construed as restricting the court, on the further hearing of the motion for new trial, to consideration of the alleged newly discovered evidence.
(a) On the second hearing of the motion for new trial, when the affidavits of the witnesses as to ’the matter relied upon as newly discovered evidence were introduced, it was competent on a counter-showing to admit evidence tending to impeach the witnesses.
2. The alleged newly discovered evidence tended to controvert the evidence introduced by the State on the main trial, but it was not • of such character as, when considered in connection with the evidence offered to impeach the witnesses, would likely produce a different result if a new trial were granted.
3. The evidence was sufficient to support the verdict.

Judgment affirmed.


Bech, J., absent. The other Justices concur.

Indictment for murder. Before Judge Rawlings. Jefferson superior court. November 14, 1912.
A. R. Wright, for plaintiff in error.
T. 8. Felder, attorney-general, R. Lee Moore, solicitor-general, Alfred Herrington, and R. N. Hardeman, contra.